997 A.2d 225 (2010)
202 N.J. 336
In the Matter of Daniel David HEDIGER, an Attorney at Law.
D-109 September Term 2009, 066179.
Supreme Court of New Jersey.
July 19, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB-10-054, concluding that DANIEL DAVID HEDIGER of EDGEWATER, who was admitted to the bar of this State in 1995, should be censured for violating RPC 1.3 (lack of diligence);
And the Disciplinary Review Board further concluded that respondent should continue to practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics as ordered by the Court on July 17, 2007;
And good cause appearing;
It is ORDERED that DANIEL DAVID HEDIGER is hereby censured; and it is further
ORDERED that respondent shall continue to practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Commit tee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.